DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered. 
Claims  1, 3, 11-12 and 16-19 are objected to because of the following informalities:  claim 1, amended text:  applicant uses both “first side wall” and “the first sidewall” without consistency.  Only one of these options should be used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 1, 3, 11-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al (2018/027442) in view of any of Lu et al (2010/0050592) Vise (2018/0355793) and Edwards (3,588,298) and optionally in view of any of Gutmark et al (2020/0063968), Mizener et al (2018/0080412) and Lange et al (3,336,754) and optionally in view of Rankin et al “Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies”.  Holley et al [see annotations] teach A rotating detonation combustor comprising: a forward wall [see annotations]; a radially inner wall 206 extending downstream from the forward wall and surrounding a longitudinal axis [generally vertical in Fig. 2C]; a radially outer wall 204 extending downstream from the forward wall, the radially outer wall 204 surrounding the radially inner wall 206 to define an annular passage 208 between the radially inner wall and the radially outer wall; and an air inlet [see annotations] defined within the radially inner wall; a plenum 224 [see annotations] fluidly coupled upstream of the air inlet, the plenum 224 defined by a first side wall, a second sidewall, and a plenum end wall [see annotations], wherein the first sidewall and the second sidewall extend in an axial direction [generally vertical in Fig. 2C]; and a fuel 226 inlet disposed proximate to the forward wall and orthogonal to the air inlet, the fuel 226 inlet in fluid communication with the annular passage 208, wherein a cross-section of the annular passage is non-circular [see paragraph 0044, note elliptical or trapezoidal is specifically taught], and wherein the fuel inlet is positioned at a radial location corresponding to the air inlet;    wherein the cross-section of the annular passage is elliptical [see paragraph 0044];   further comprising a first fluid plenum wall 230 defining a first fluid plenum 224 in communication with at least one of the air inlet and the fuel inlet;	 wherein the first fluid plenum wall 230 is radially inward of the radially inner wall 206; wherein a detonation wave originating from a detonation front travels in a continuously curving path from an inlet end of the combustor through an elliptical annular passage to an outlet end of the combustor [see paragraph 0044];   wherein the radially inner wall 206 and the radially outer wall 204 are disposed in concentric relationship around a longitudinal axis of the combustor;   wherein the cross-section of the annular passage is elliptical or polygonal [see paragraph 0044];   wherein the radially inner wall and the radially outer wall each have curved sides [circular is curved, as well as elliptical]. 	Holley does not teach an aft wall extending radially inward from a distal end of the radially outer wall, the aft wall defining an outlet of the annular passage between the radially outer wall and the radially inner wall.  Lu et al teach a rotating detonation combustor comprising:  the radially outer wall 50 surrounding the radially inner wall [defined by centerpiece 60] to define an annular passage 90 between the radially inner wall and the radially outer wall; an aft wall 70 [Fig. 1] extending radially inward from a distal end of the radially outer wall [see Figs. 1-4], the aft wall 70 defining an outlet 130 [Fig. 4] of the annular passage between the radially outer wall and the radially inner wall which facilitates a high velocity exit flow.  Vise et al teach a rotating detonation combustor [Fig. 2] with the radially outer wall 230 surrounding the radially inner wall 220 to define an annular passage 240 between the radially inner wall and the radially outer wall; an aft wall [downstream end of 230] extending radially inward from a distal end of the radially outer wall, the aft wall defining an outlet of the annular passage between the radially outer wall and the radially inner wall, which facilitates power generation in the turbine section.  Note Holley also is used with a turbine section for power generation.  Edwards teach a rotating detonation combustor comprising:  a radially outer wall extending downstream from the forward wall, the radially outer wall surrounding the radially inner wall to define an annular passage 12 between the radially inner wall and the radially outer wall; an aft wall [to the right of leadline of 12] extending radially inward from a distal end of the radially outer wall, the aft wall defining an outlet of the annular passage between the radially outer wall and the radially inner wall, which facilitates a high velocity exit flow.  It would have been obvious to one of ordinary skill in the art to employ an aft wall with outlet, as taught by any of Lu et al, Vise et al and Edwards et al, as the typical structure used in the art for rotating detonation chambers and which facilitates a high velocity exit flow and/or to facilitate the transition to the turbine section of Holley.   	Holley et al clearly teach the claimed invention including the cross-section of the annular passage is non-circular / elliptical / curved sides of the radially inner and outer walls [see paragraph 0044, note elliptical or trapezoidal is taught], and wherein the fuel inlet is positioned at a radial location corresponding to the air inlet but do not specifically illustrate the non-circular / elliptical / curved sides of the radially inner and outer walls.  To the extent not already taught by Holley et al, the following references may be used as supplementary teachings relative to this feature which is at the core of the invention.  Lu et al also teach making the cross-section of the annular passage in a rotating detonation combustor is non-circular / oval / elliptical / curved / continuously curving path is one of several options well known and regarded as equivalent to circular or other closed shapes used in the art [see paragraph 0056].  Gutmark et al teach the cross-section of the annular passage is non-circular / elliptical / curved / continuously curving path by virtue of the term “oblong” [Fig. 4D].  Alternately, Mizener teach making the cross-section of the annular passage in a rotating detonation combustor is non-circular / elliptical / curved / continuously curving path is one of several options well known and regarded as equivalent to circular or polygonal used in the art [Fig. 17, see paragraph 0142, elliptical / oval taught].  Lange et al also teach making the cross-section of the annular passage 32 in a rotating detonation combustor [col. 5, lines 8-44 is the rotating detonation process where the wave races around the closed loop channel / chamber] is non-circular / elliptical / curved / continuously curving path [Fig. 2] is a highly conventional arrangement used in one of the oldest known rotating detonation combustors / engines that allows stable detonating arrangement.  It would have obvious to one of ordinary skill in the art to employ an / elliptical / curved / continuously curving path cross section for the annular passage of the rotating detonation chamber, as taught by any of Lu et al, Gutmark et al, Mizener, and Lange et al, as an equivalent configuration used in the art and/or as one of the oldest known configurations used for this type of combustor and which facilitates a stable detonating arrangement.   	Holley already teach a plenum 224 [see annotations] fluidly coupled upstream of the air inlet, the plenum 224 defined by a first side wall, a second sidewall, and a plenum end wall [see annotations], wherein the first sidewall and the second sidewall extend in an axial direction [generally vertical in Fig. 2C], noting that for the first and second sidewalls to extend in the axial direction permits some radial slope as well and thus meet the claim limitations.  Alternately, to treat the “extend in an axial direction” even more narrowly, Rankin [see annotations of Fig. 3] teach the same type of combustor arrangement and clearly show a plenum [air plenum] fluidly coupled upstream of the air inlet, the plenum defined by a first side wall, a second sidewall, and a plenum end wall [curved portion at the top], wherein the first sidewall and the second sidewall both extend in an [purely] axial [vertical] direction – where it is noted that purely axial arrangement is easier to manufacture.  It would have been obvious to one of ordinary skill in the art to make both sidewalls extend in the purely axial [vertical] direction, as taught by Rankin, as an equivalent configuration and/or to facilitate ease of manufacture.

    PNG
    media_image1.png
    421
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    633
    927
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not persuasive. Applicant’s arguments center around the new limitations added by amendment, with applicant alleging that the Holley’s “inner” sidewall extends in a radial direction, thus distinguishing from the inner sidewall extending in an axial direction.  In rebuttal, there is nothing in the claims that requires the sidewalls extend “purely or only” in an axial direction.  Note the first and second sidewalls “extend in the axial direction” permits some radial slope as well.  The specification – paragraph 0033 – teaches: the sidewalls “extend in an axial, or substantially axial, direction.”  Thus the broadest reasonable interpretation of the “axial” limitation should also encompass “substantially axial” as that is consistent with usage of the specification.  For Holley, the inner sidewall clearly extends in the axial direction and only has a small radial component.  Accordingly, applicant’s claims fail to distinguish over Holley, as the claimed scope does not exclude “substantially axial” per the specification.  Alternately, treating “extend in an axial direction” even more narrowly, Rankin [see annotations of Fig. 3] teach the same type of combustor arrangement and clearly show a plenum [air plenum] fluidly coupled upstream of the air inlet, the plenum defined by a first side wall, a second sidewall, and a plenum end wall [curved portion at the top], wherein the first sidewall and the second sidewall both extend in an [purely] axial [vertical] direction – where it is noted that purely axial arrangement is easier to manufacture than a substantially axial one.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 12, 2022